DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 5/3/2022. Claims 1-4, 7-12, 25, and 31 have been amended. Claims 6 and 13-24 have been cancelled. Claims 1-5, 7-12, and 25-31 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.

Response to Arguments
	Applicant’s arguments against the prior art rejections of claim 1 have been fully considered and are persuasive in light of the current amendments. These rejections are withdrawn. The prior art rejections of claim 25 are withdrawn in view of the Examiner’s Amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Leonard B. Taylor (Reg. no. 50,376) on 7/14/2022.

IN THE CLAIMS:
Please amend claim 25.
 
25. (Currently Amended) An operating method of a controller, the operating method comprising: 
providing, by each of variable nodes, a codeword bit, which is provided from a memory device, to one or more corresponding to the variable node among check nodes; 
detecting, by each of the check nodes, an error of the codeword bit provided thereto; 
selectively flipping, by each of the variable nodes, the codeword bit according to a group state value and a flipping function of the codeword bit; 
updating the group state value according to the flipping functions of the variable nodes; 6Atty Docket No.: OPX18364-182US App. No.: 16/543,690 
iterating the providing of the codeword bit, detecting the error of the codeword bit, selectively flipping the codeword bit, and updating the group state value for a predetermined number of times until no error is detected within the codeword bits; and 
providing a host with the codeword bit as an error-corrected data bit when no error is detected within the codeword bit, 
wherein the group state value updated in a current iteration is commonly referred by the variable nodes in a subsequent iteration,
wherein, in the current iteration, each of the variable nodes selectively flips the codeword bit on the basis of (a) the group state value updated on the basis of flipping of the variable nodes in a previous iteration and (b) a number of unsatisfied check nodes determined in the current iteration, and
wherein, in the current iteration, the group state value manager updates the group state value as an initial value of the group state value when at least one of the variable nodes flips the codeword bit.

Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior art of record:
Bazarsky et al. (20180175889) discloses a variable node update circuit 164 configured to adjust the value of the variable node 163 in response to a number of unsatisfied check nodes associated with the variable node satisfying the selected threshold.  For example, if the first threshold 170 is selected (e.g., if the value of the variable node 163 is a logical "0" value), the variable node update circuit 164 may flip the value of the variable node 163 if a number of unsatisfied check nodes 167 satisfies (e.g., is greater than or equal to) the first threshold 170.  If the number of unsatisfied check nodes 167 fails to satisfy (e.g., is less than) the first threshold 170, the value of the variable node 163 is not flipped (e.g., remains the same). The first variable node is processed during the first clock cycle.  The number of unsatisfied check nodes associated with the first variable node (4) is compared to the first threshold 306 (5) and it is determined that the number of unsatisfied check nodes does not satisfy the first threshold 306. Accordingly, the value of the first variable node is maintained at logical "1", and because the number of unsatisfied check nodes (4) associated with the third variable node satisfies the second threshold 307 (4), the value of the third variable node is adjusted from logical "0" to logical "1".

Zarrinkhat et al. (20050257116) discloses variable-nodes and check-nodes are randomly partitioned into N groups according to probability mass function (pmf) vectors.

However, with respect to independent claim 1, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “a plurality of check nodes each configured to receive stored target bits from one or more corresponding variable nodes of the plurality of variable nodes”, “wherein the plurality of variable nodes, the plurality of check nodes, and the group state value manager perform an error correction operation for the plurality of target bits by repeating iterations, each iteration including selective flipping of the plurality of target bits and updating of the group state values based on the flipping”, “wherein first variable nodes included in a first variable node group among the variable node groups commonly refer to a first group state value among the group state values”, “wherein, in a current iteration, each of the first variable nodes selectively flips a stored target bit on the basis of (a) the first group state value updated on the basis of flipping of the first variable nodes  in a previous iteration and (b) a number of unsatisfied check nodes determined in the current iteration, and wherein, in the current iteration, the group state value manager updates the first group state value as an initial value of the first group state value when at least one of the first variable nodes flips the stored target bit”, and with respect to independent claim 25, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “selectively flipping, by each of the variable nodes, the codeword bit according to a group state value and a flipping function of the codeword bit; updating the group state value according to the flipping functions of the variable nodes;   iterating the providing of the codeword bit, detecting the error of the codeword bit, selectively flipping the codeword bit, and updating the group state value for a predetermined number of times until no error is detected within the codeword bits”, “wherein the group state value updated in a current iteration is commonly referred by the variable nodes in a subsequent iteration,wherein, in the current iteration, each of the variable nodes selectively flips the codeword bit on the basis of (a) the group state value updated on the basis of flipping of the variable nodes in a previous iteration and (b) a number of unsatisfied check nodes determined in the current iteration, and wherein, in the current iteration, the group state value manager updates the group state value as an initial value of the group state value when at least one of the variable nodes flips the codeword bit”.

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-5, 7-12, and 25-31 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111      
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111